

	

		III

		109th CONGRESS

		1st Session

		S. RES. 267

		IN THE SENATE OF THE UNITED STATES

		

			October 5, 2005

			Mr. Frist (for himself

			 and Mr. Reid) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		To authorize testimony, document

		  production, and legal representation in State of New Hampshire v. Anne Miller,

		  Mary Lee Sargent, Jessica Ellis, Lynn Chong, Donald Booth, Eileen

		  Reardon.

	

	

		Whereas, in the cases of State of New Hampshire v. Anne

			 Miller, Mary Lee Sargent, Jessica Ellis, Lynn Chong, Donald Booth, Eileen

			 Reardon, pending in Concord District Court, New Hampshire, testimony and

			 documents have been requested from Carol Carpenter, an employee in the office

			 of Senator Judd Gregg;

		Whereas, pursuant to sections 703(a) and 704(a)(2) of the

			 Ethics in Government Act of 1978, 2 U.S.C. 288b(a) and 288c(a)(2), the Senate

			 may direct its counsel to represent an employee of the Senate with respect to

			 any subpoena, order, or request for testimony relating to their official

			 responsibilities;

		Whereas, by the privileges of the Senate of the United

			 States and rule XI of the Standing Rules of the Senate, no evidence under the

			 control or in the possession of the Senate may, by the judicial or

			 administrative process, be taken from such control or possession but by

			 permission of the Senate; and

		Whereas, when it appears that evidence under the control

			 or in the possession of the Senate may promote the administration of justice,

			 the Senate will take such action as will promote the ends of justice consistent

			 with the privileges of the Senate: Now, therefore, be it

		

	

		That Carol Carpenter and other

			 employees of Senator Gregg's office from whom testimony or the production of

			 documents may be required are authorized to testify and produce documents in

			 the cases of State of New Hampshire v. Anne Miller, Mary Lee Sargent, Jessica

			 Ellis, Lynn Chong, Donald Booth, Eileen Reardon, except concerning matters for

			 which a privilege should be asserted.

		2.The Senate Legal Counsel is authorized to

			 represent Carol Carpenter and other employees of Senator Gregg's office in

			 connection with the testimony and document production authorized in section one

			 of this resolution.

		

